

115 HR 4918 IH: Domestic Terrorism Prevention Act of 2018
U.S. House of Representatives
2018-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4918IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2018Mr. Schneider (for himself, Mr. Thompson of Mississippi, Ms. Kelly of Illinois, Mr. Correa, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize dedicated domestic terrorism offices within the Department of Homeland Security, the
			 Department of Justice, and the Federal Bureau of Investigation to analyze
			 and monitor domestic terrorist activity and require the Federal Government
			 to take steps to prevent domestic terrorism.
	
 1.Short titleThis Act may be cited as the Domestic Terrorism Prevention Act of 2018. 2.FindingsCongress finds the following:
 (1)White supremacists and other right-wing extremists are the most significant domestic terrorism threat facing the United States.
 (2)An unclassified May 2017 joint intelligence bulletin from the Federal Bureau of Investigation and the Department of Homeland Security found that white supremacist extremism poses [a] persistent threat of lethal violence, and that White supremacists were responsible for 49 homicides in 26 attacks from 2000 to 2016 … more than any other domestic extremist movement.
 (3)According to the New America Foundation, since September 11, 2001, 77 Americans have died in terrorist attacks by domestic extremists in the United States. Eighty-nine percent were killed by far-right-wing extremists.
 (4)The fatal attacks described in paragraph (3) include— (A)the August 5, 2012, mass shooting at a Sikh gurdwara in Oak Creek, Wisconsin, in which a White supremacist shot and killed 6 members of the gurdwara;
 (B)the April 13, 2014, mass shooting at a Jewish community center and a Jewish assisted living facility in Overland Park, Kansas, in which a neo-Nazi shot and killed 3 civilians, including a 14-year-old teenager;
 (C)the June 8, 2014, ambush in Las Vegas, Nevada, in which 2 supporters of the far right-wing patriot movement shot and killed 2 police officers and a civilian; (D)the June 17, 2015, mass shooting at the Emanuel AME Church in Charleston, South Carolina, in which a White supremacist shot and killed 9 members of the church;
 (E)the November 27, 2015, mass shooting at a Planned Parenthood clinic in Colorado Springs, Colorado, in which an anti-abortion extremist shot and killed a police officer and 2 civilians;
 (F)the March 20, 2017, murder of an African-American man in New York City, allegedly committed by a White supremacist who reportedly traveled to New York for the purpose of killing black men;
 (G)the May 26, 2017, attack in Portland, Oregon, in which a White supremacist allegedly murdered 2 men and injured a third after the men defended 2 young women whom the individual had targeted with anti-Muslim hate speech; and
 (H)the August 12, 2017, attack in Charlottesville, Virginia, in which a White supremacist allegedly killed one and injured nineteen after driving his car through a crowd of individuals protesting a neo-Nazi rally, and of which Attorney General Jeff Sessions said, It does meet the definition of domestic terrorism in our statute..
 (5)The Anti-Defamation League’s Center on Extremism found that right-wing extremists were responsible for 150 terrorist acts, attempted acts, and plots and conspiracies that took place in the United States between 1993 and 2017. These attacks resulted in the deaths of 255 people and injured more than 600.
 (6)According to the Southern Poverty Law Center, in 2015, for the first time in 5 years, the number of hate groups in the United States rose by 14 percent. The increase included a more than twofold rise in the number of Ku Klux Klan chapters. The number of anti-government militias and patriot groups also grew by 14 percent in 2015.
 (7)In November 2017, the Federal Bureau of Investigation released its annual hate crime incident report, which found that in 2016, hate crimes increased by almost 5 percent, including a 19-percent rise in hate crimes against American Muslims. Similarly, the previous year’s report found that in 2015, hate crimes increased by 6 percent. Much of that increase came from a 66-percent rise in attacks on American Muslims. In both reports, race-based crimes were most numerous; more than 50 percent of those hate crimes targeted African Americans.
 (8)In January 2017, a right-wing extremist who had expressed anti-Muslim views was charged with murder for allegedly killing 6 people and injuring nineteen in a shooting rampage at a mosque in Quebec City, Canada. It was the first-ever mass shooting at a mosque in North America, and Prime Minister Trudeau labeled it a terrorist attack.
 (9)Between January and July 2017, news reports found 63 incidents in which American mosques were targeted by threats, vandalism, or arson.
 3.DefinitionsIn this Act— (1)the term Director means the Director of the Federal Bureau of Investigation;
 (2)the term domestic terrorism has the meaning given the term in section 2331 of title 18, United States Code; (3)the term Domestic Terrorism Executive Committee means the committee within the Department of Justice tasked with assessing and sharing information about ongoing domestic terrorism threats; and
 (4)the term Secretary means the Secretary of Homeland Security. 4.Offices to combat domestic terrorism (a)Authorization of offices To monitor, analyze, investigate, and prosecute domestic terrorism (1)Domestic Terrorism UnitThere is authorized a Domestic Terrorism Unit in the Office of Intelligence and Analysis of the Department of Homeland Security, which shall be responsible for monitoring and analyzing domestic terrorism activity.
 (2)Domestic Terrorism OfficeThere is authorized a Domestic Terrorism Office in the Counterterrorism Section of the National Security Division of the Department of Justice—
 (A)which shall be responsible for investigating and prosecuting incidents of domestic terrorism; and (B)which shall be headed by the Domestic Terrorism Counsel.
 (3)Domestic Terrorism Section of the FBIThere is authorized a Domestic Terrorism Section within the Counterterrorism Division of the Federal Bureau of Investigation, which shall be responsible for investigating domestic terrorism activity.
				(b)Joint report on domestic terrorism
 (1)Annual report requiredNot later than 180 days after the date of enactment of this Act, and each year thereafter, the Secretary of Homeland Security, the Attorney General, and the Director of the Federal Bureau of Investigation shall submit a joint report authored by the domestic terrorism offices authorized under paragraphs (1), (2), and (3) of subsection (a) to—
 (A)the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)ContentsEach report submitted under paragraph (1) shall include— (A)an assessment of the domestic terrorism threat posed by White supremacists, including White supremacist infiltration and recruitment of law enforcement officers and members of the Armed Forces;
					(B)
 (i)in the first report, an analysis of incidents or attempted incidents of domestic terrorism that have occurred in the United States since April 19, 1995; and
 (ii)in each subsequent report, an analysis of incidents or attempted incidents of domestic terrorism that occurred in the United States during the preceding year; and
 (C)a quantitative analysis of domestic terrorism for the preceding year, including the number of— (i)domestic terrorism related assessments initiated by the Federal Bureau of Investigation, including the number of assessments from each classification and subcategory;
 (ii)domestic terrorism related preliminary investigations initiated by the Federal Bureau of Investigation, including the number of preliminary investigations from each classification and subcategory, and how many preliminary investigations resulted from assessments;
 (iii)domestic terrorism related full investigations initiated by the Federal Bureau of Investigation, including the number of full investigations from each classification and subcategory, and how many full investigations resulted from preliminary investigations and assessments;
 (iv)domestic terrorism related incidents, including the number of incidents from each classification and subcategory, the number of deaths and injuries resulting from each incident, and a detailed explanation of each incident;
 (v)Federal domestic terrorism related arrests, including the number of arrests from each classification and subcategory, and a detailed explanation of each arrest;
 (vi)Federal domestic terrorism related indictments, including the number of indictments from each classification and subcategory, and a detailed explanation of each indictment;
 (vii)Federal domestic terrorism related prosecutions, including the number of incidents from each classification and subcategory, and a detailed explanation of each prosecution;
 (viii)Federal domestic terrorism related convictions, including the number of convictions from each classification and subcategory, and a detailed explanation of each conviction; and
 (ix)Federal domestic terrorism related weapons recoveries, including the number of each type of weapon and the number of weapons from each classification and subcategory.
 (3)Classification and public releaseEach report submitted under paragraph (1) shall be— (A)unclassified, to the greatest extent possible, with a classified annex only if necessary; and
 (B)in the case of the unclassified portion of the report, posted on the public websites of the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation.
 (c)Domestic terrorism executive committeeThere is authorized a Domestic Terrorism Executive Committee, which shall— (1)meet on a regular basis, and not less regularly than 4 times each year, to coordinate with United States Attorneys and other key public safety officials across the country to promote information sharing and ensure an effective, responsive, and organized joint effort to combat domestic terrorism; and
 (2)be co-chaired by— (A)the Domestic Terrorism Counsel authorized under subsection (a)(2)(B);
 (B)a United States Attorney or Assistant United States Attorney; (C)a member of the National Security Division of the Department of Justice; and
 (D)a member of the Federal Bureau of Investigation. (d)Focus on greatest threatsThe domestic terrorism offices authorized under paragraphs (1), (2), and (3) of subsection (a) shall focus their limited resources on the most significant domestic terrorism threats, as determined by the number of domestic terrorism related incidents from each category and subclassification in the joint report for the preceding year required under subsection (b).
			5.Training to combat domestic terrorism
 (a)Required training and resourcesThe State and Local Anti-Terrorism Program, funded by the Bureau of Justice Assistance of the Department of Justice, shall include training and resources to assist State, local, and tribal law enforcement officers in understanding, detecting, deterring, and investigating acts of domestic terrorism. The training shall focus on the most significant domestic terrorism threats, as determined by the quantitative analysis in the joint report required under section 4(b).
 (b)RequirementAny individual who provides domestic terrorism training required under this section shall have— (1)expertise in domestic terrorism; and
 (2)relevant academic, law enforcement, or other experience in matters related to domestic terrorism. (c)Report (1)In generalNot later than 1 year after the date of enactment of this Act and once each year thereafter, the Director of the Bureau of Justice Assistance shall submit an annual report to the committees of Congress described in section 4(b)(1) on the domestic terrorism training implemented under this section, which shall include copies of all training materials used and the names and qualifications of the individuals who provide the training.
 (2)ClassificationEach report submitted under paragraph (1) shall be unclassified, to the greatest extent possible, with a classified annex only if necessary.
				6.Combatting domestic terrorism through joint terrorism task forces and fusion centers
 (a)In generalThe joint terrorism task forces of the Federal Bureau of Investigation and State, local, and regional fusion centers, as established under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), shall each, in coordination with the Domestic Terrorism Executive Committee and the domestic terrorism offices authorized under paragraphs (1), (2), and (3) of section 4(a) of this Act—
 (1)share intelligence to address domestic terrorism activities; (2)conduct an annual, intelligence-based assessment of domestic terrorism activities in their jurisdictions; and
 (3)formulate and execute a plan to address and combat domestic terrorism activities in their jurisdictions.
 (b)RequirementThe activities required under subsection (a) shall focus on the most significant domestic terrorism threats, as determined by the number of domestic terrorism related incidents from each category and subclassification in the joint report for the preceding year required under section 4(b).
 7.Authorization of appropriationsThere are authorized to be appropriated to the Department of Justice, the Federal Bureau of Investigation, and the Department of Homeland Security such sums as may be necessary to carry out this Act.
		